Citation Nr: 0335732	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-17 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than March 27, 1989, 
for the award of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The veteran failed to appear for a hearing on appeal before a 
Veterans Law Judge scheduled on February 25, 2003 at the 
Central Office (CO) in Washington, D.C.  Without good cause 
being shown for the failure to appear, no further hearing can 
be scheduled and appellate review may proceed.  38 C.F.R. 
§ 20.704(d) (2003).

On an October 2002 VA Form 9, the veteran appears to raise 
the issue of whether the termination of his pension was 
proper.  This issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Following the filing of an original claim in November 
1980, the RO denied the veteran's claim for nonservice-
connected pension benefits in March 1981; the basis for the 
denial was that the veteran's countable income exceeded the 
maximum allowable for pension benefits.

2.  In March 1981, the RO notified the veteran of the 
decision denying his claim and advised him of his procedural 
and appellate rights, but he did not appeal the RO's 
decision.

3.  It was not until many years later, in September 1987, 
that the veteran filed another claim for nonservice-connected 
pension benefits, which the RO denied in February 1988; the 
basis for the denial was that the objective medical evidence 
of record at that time indicated that he was employable.

4.  The RO sent the veteran a letter in February 1988 
notifying him of the decision denying his claim and apprising 
him of his procedural and appellate rights, but he did not 
file a notice of disagreement with the RO's decision.

5.  On April 3, 1989, the RO received another claim for 
nonservice-connected pension benefits from the veteran, which 
the RO granted on an extra-schedular basis in September 1989, 
effective March 27, 1989, the date of a VA outpatient 
treatment record.

6.  In October 1989, the RO notified the veteran of the 
decision granting his claim and advised him of his procedural 
and appellate rights, but he did not appeal the RO's 
decision.

7.  VA medical records later obtained, dated between March 27 
and 30, 1989, indicated that he was no longer capable of 
securing and maintaining substantially gainful employment.

8.  There is no evidence that the veteran became permanently 
and totally disabled within the one-year period preceding the 
March 27, 1989 VA treatment record, which the RO construed as 
an informal claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 27, 
1989, for the award of nonservice-connected pension benefits 
have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to this appeal, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 effective November 9, 2000, in view of the 
new statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  The amendment to 38 C.F.R. § 3.156(a) was made 
effective August 29, 2001.  Special provisions apply to 
claims to reopen finally adjudicated claims filed after 
November 9, 2000, allowing such development only if new and 
material evidence is presented or secured, given that the 
claim was previously denied.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of the 
claim.

With earlier effective date claims, there also is, by law, no 
additional relevant evidence to be obtained with claims for 
earlier effective dates involving a grant of a nonservice-
connection pension, when evidence in the record does not 
demonstrate that the veteran was unemployable prior to March 
27, 1989, the date of a VA treatment record construed as an 
informal claim.  38 C.F.R. §§ 3.157(b); 3.400 (2003).  
Therefore, even though the veteran's pension claim was 
received in April 1989, there was no medical evidence that 
showed a pension was warranted prior to March 27, 1989.  
Thus, it is legally impossible to get an effective date any 
earlier than the day of his claim and evidence of entitlement 
to a pension.

In this case, the veteran is not prejudiced by the Board's 
consideration of this claim as VA has already met all notice 
and duty to assist obligations to the claimant under the 
VCAA.  See Huston v. Principi, 17 Vet. App. 195 (2003).  In 
essence, the appellant in this case has been notified as to 
the laws and regulations governing earlier effective dates.  
The RO initially sent the veteran a letter in August 2002 
confirming the receipt of his claim.  The RO's letter and 
enclosures explained the VA adjudication process insofar as 
how long it might take to decide his claim, who was 
responsible for managing and deciding his case, and what he 
could do personally to speed up the process.  This included 
information concerning submitting and obtaining supporting 
evidence.  The RO also listed an address and toll free 
telephone number as a reference, in case the veteran had any 
questions, including with regards to obtaining supporting 
evidence, and explained the meaning of some important terms 
and abbreviations.  Moreover, in the September 2002 rating 
decision and the October 2002 statement of the case, the RO 
advised him of the notice and duty to assist provisions of 
the VCAA and its implementing regulations and notified the 
veteran the pertinent laws and regulations governing 
entitlement to an earlier effective date, the evidence that 
would substantiate his claim, and the evidence that has been 
considered in connection with his appeal.  Moreover, the 
appellant and his representative have provided argument in 
support of this appeal, thus curing (or rendering harmless) 
any previous omissions.  The RO has not obtained Social 
Security Administration (SSA) medical records; however, since 
the receipt of any non-VA medical records now would not 
result in an earlier effective date, the case need not be 
remanded for such records as they would not substantiate the 
veteran's claim.  See 38 C.F.R. § 3.157(b).  Thus, the Board 
is satisfied that all relevant facts have been properly 
developed, to the extent possible, and no further notice or 
assistance to the appellant is required to comply with the 
notice and duty to assist mandated by 38 U.S.C.A. § 5103A 
(West 2002).  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

A.  Pertinent Criteria

1. Finality

VA regulations provide that, an appeal consists of a notice 
of disagreement (NOD) filed in writing within one year of 
decision notification, and, after a statement of the case has 
been furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 19.112, 19.113, 19.116, 19.118 (1980) [38 C.F.R. § 19.117, 
19.118, 19.123, 19.129 (1987)].

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such. 
38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1970) [38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1987); 38 C.F.R. §§ 3.104, 20.1103 
(2003)].

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a) (1980, 1987, 2003).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.104(a) (1980, 1987, 2003).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.160(e) (1980, 
1987, 2003).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).  New and material evidence is defined as 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

2.  Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2003).

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1) (2003).  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized, but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b) (2003).  Similarly, the date of receipt of 
evidence from a private physician or layman will be accepted 
when the evidence furnished by or in behalf of the claimant 
is within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
Moreover, when authenticated evidence from state and other 
institutions is submitted by or on behalf of the veteran and 
entitlement is shown, date of receipt by the VA of 
examination reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of a claim if 
received from State, county, municipal, recognized private 
institutions, or other Government hospitals.  Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
38 C.F.R. § 3.157.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or VA issue, if the report 
relates to a disability which may establish entitlement.  
Such evidence will also be accepted as an informal claim for 
pension previously denied for the reason the disability was 
not permanently and totally disabling.

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the Court in Bell is not applicable 
prior to Bell, which was decided in 1992.  See Lynch v. 
Gober, 10 Vet. App. 127 (1997).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

The award of benefits based on a finding of error in a prior 
decision under 
38 C.F.R. § 3.105 is the date from which benefits would have 
been payable if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. 
§ 3.400(k).

An award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400(b)(1).  For 
disability pension claims received prior to October 1, 1984, 
the effective date is the date of receipt of the claim or the 
date on which the veteran became permanently and totally 
disabled, if the claim is filed within one year from such 
date, whichever is to the advantage to the veteran.  38 
C.F.R. § 3.400(b)(1)(i).  For disability pension claims 
received on or after October 1, 1984, the general rule is 
that the effective date is the date of receipt of the claim. 
38 C.F.R. § 3.400(b)(1)(i)(A).  However, if within one year 
from the date on which the veteran became permanently and 
totally disabled, the veteran files a claim for a retroactive 
award and establishes that a physical or mental disability, 
which was not the result of the veteran's own willful 
misconduct, was so incapacitating that it prevented him or 
her from filing a disability pension claim for at least the 
first 30 days immediately following the date on which the 
veteran became permanently and totally disabled, the 
disability pension award may be effective from the date of 
receipt of the claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  While rating board judgment must 
be applied to the facts and circumstances of each case, 
extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim.  38 C.F.R. § 3.400 (b)(1)(ii)(B).

B.  Analysis

In this case, the veteran alleges that he was permanently and 
totally disabled, and therefore unemployable and entitled to 
nonservice-connected pension benefits, as early as February 
1978; he wants additional benefits retroactive to that point 
in time.  In support of his assertion, on August 26, 2002, 
the veteran submitted a copy of a January 1986 private 
treatment record from Meharry Medical showing that he was 
unemployable since February 1978.

A review of the record does reveal that the veteran filed an 
original claim for nonservice-connected pension benefits in 
November 1980.  That claim provides no basis for an earlier 
award of pension benefits, as the RO denied the veteran's 
claim because the veteran's countable income exceeded the 
maximum allowable for pension benefits.  In March 1981, the 
RO notified the veteran of the decision denying his claim and 
advised him of his procedural and appellate rights.  There is 
no evidence that a timely notice of disagreement was ever 
filed as to the RO's March 1981 rating decision, and it 
therefore became final.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  There is thus no 
basis for assigning an effective date retroactive prior to 
the date of the March 1981 decision.

An October 1986 letter to the veteran reflects that the 
September 30, 1989 check would be the last payment of 
extended disability benefits to the veteran under General 
Motors Group Like and Disability Insurance Program and that 
they would look into an extension of benefits.
 
It was not until many years later, in September 1987, that 
the veteran again contacted the RO concerning his claim for 
nonservice-connected pension benefits.  The veteran does not 
contend, and the record does not reflect, that there were any 
communications with VA-either formal or informal-or other 
documents dated between the March 1981 denial and the 
September 1987 date (when he submitted an application to 
reopen his claim (VA Form 21-6897, Statement of Income and 
Net Worth - Disability)), reflecting that he was again 
seeking to establish entitlement to pension benefits.  See 38 
C.F.R. §§ 3.151, 3.155, 3.157.

In February 1988, the RO denied the claim because a January 
1988 VA examination report indicated that he was employable, 
even though he was receiving SSA disability benefits.  The 
same month, the RO notified the veteran of the decision 
denying his claim and advised him of his procedural and 
appellate rights, but he did not file a notice of 
disagreement with the RO's decision.

A March 1989 SSA letter to the veteran reflects that his 
disability payments would be increased, since he was not 
continuing his medical insurance coverage.

In April 1989, that the veteran again submitted an 
application to reopen his claim for nonservice-connected 
pension benefits.  The veteran does not contend, and the 
record does not reflect, that there were any communications 
with VA-either formal or informal-or other documents dated 
between the February 1988 and April 1989 date (when he 
submitted a revised VA Form 21-6897), reflecting that he was 
again seeking to establish entitlement to pension benefits.  
See 38 C.F.R. §§ 3.151, 3.155, 3.157.

In September 1989, the RO granted the veteran's claim for 
nonservice-connected pension benefits on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(2) (2003).  The RO observed 
that, when the veteran's lack of education (four years of 
formal education), length of time since he last worked 
(1978), and his physical disabilities were considered, it was 
concluded that the veteran was unable to follow substantially 
gainful employment, even though his disabilities were not 
sufficient to meet the schedular requirements for a permanent 
and total rating.  The RO construed the claim as having been 
received on the date of the initial VA treatment record and 
granted the pension effective from March 27, 1989.  The VA 
records were dated March 27 and 30, 1989.  Thus, the Board 
finds that the date of the veteran's informal claim was March 
27, 1989.

The Board also has considered the January 1986 private 
medical record, which reflects that the veteran was 
unemployable since 1978.  Since this record was not received 
until August 2002, it would not result in an earlier date 
than the date of its receipt by the RO.  38 C.F.R. 
§ 3.157(b).  Moreover, this medical statement appears 
speculative and is assigned very minimal, if any, probative 
value.  Giving the veteran the full benefit of the doubt, the 
record only shows unemployability on or after September 1989, 
the date of the extra-schedular determination.  There is no 
indication of unemployability under VA law prior to that 
date.

Alternatively, the evidentiary record does not reveal that 
the veteran specifically claimed entitlement to retroactive 
benefits separately or together with the claim for disability 
pension or filed the claim for retroactive benefits with VA 
within one year from the date on which the veteran became 
permanently and totally disabled.  The veteran did not 
expressly request retroactive pension benefits until his 
earlier effective date claim was received in July 2002, more 
than one year from the date on which the veteran arguably 
became permanently and totally disabled.  The record does not 
reflect that the veteran was so disabled that it prevented 
him from filing a pension claim prior to the March 27, 1989 
date.  The record clearly reveals that the veteran's 
disabilities were not sufficient to meet the schedular 
requirements for a permanent and total rating as shown by the 
January 1988 VA examination report and the March 1989 VA 
outpatient treatment records and a combined nonservice-
connected disability rating of 30 percent.  There is no 
indication that the veteran required "extensive" 
hospitalization after February 1978.  

Accordingly, under the applicable law, the March 27, 1989 
effective date assigned by the RO for pension benefits is 
controlling, since that was date of receipt of his informal 
claim.  In short, the exception for entitlement to 
retroactive benefits prior to date of claim has not been met, 
since the evidentiary record is overwhelmingly negative and 
does not indicate that appellant was mentally or physically 
unable to file a claim prior to the March 27, 1989 date in 
question.

The Board has also considered the veteran's assertion that an 
earlier effective date is warranted because the SSA had 
granted the veteran disability status prior to March 1989.  
As noted above, the RO has not attempted to secure SSA 
records.  Even if it had, because the SSA evidence would not 
have been received before March 27, 1989, under the 
provisions 38 C.F.R. § 3.157(b)(3), the date of entitlement 
cannot be prior to receipt of such evidence, or after March 
27, 1989.  Thus, any non-VA records considered by SSA in 
reaching its determination that the veteran was disabled 
prior to March 1989 may not be considered as evidence to 
establish an earlier effective date by VA, making March 27, 
1989 the date of entitlement to a pension benefits.  However, 
both the RO's March 1981 and February 1988 decisions are 
final, and no argument has been made that they contain clear 
and unmistakable error.  Furthermore, even if a clear and 
unmistakable error claim had been alleged on the basis that 
the RO's decisions were inconsistent with the SSA decision, 
simply to claim clear and unmistakable error on the basis 
that previous adjudications had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  Finally, the Board further 
points out that a determination by the SSA that a veteran is 
unemployable is not controlling for purposes of a final VA 
determination.  Odiorne v. Principi, 3 Vet. App. 456 (1992).




ORDER

An effective date prior to March 27, 1989 for nonservice-
connected pension is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



